Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 1 of 15 PageID #: 126




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 MR. MICHAEL MOATES,                               §
                                                   §
                    Plaintiff,                     §
                                                   §
 v.                                                §     CIV. A. NO. 4:21-cv-00631-SDJ-KPJ
                                                   §
 LONE STAR COLLEGE SYSTEM,                         §
 DR. HRISAFIA BEKIARIS, DR. JESS                   §
 KELLY, AND LESLIEANN THOMAS,                      §
 DR. CHRISTOPHER ALLEN, AND                        §
 ALICIA GUEVARA,                                   §
                                                   §
                    Defendants.                    §     JURY TRIAL DEMANDED


      Defendant Lone Star College System District’s Response to Plaintiff Michael Moates’s
           Motion to Set Aside Judgment and Declare Settlement Agreement Invalid


          Defendant Lone Star College System District (“LSC”) files this Response to pro se

 Plaintiff Michael Moates’s Motion to Set Aside Judgment and Declare Settlement Agree-

 ment Invalid (the “Motion”), and requests that it be, in all things, denied.1

                        I.       Summary of the Response and Argument

          Moates is a former student of LSC. LSC is a junior college and political subdivision

 of the State of Texas. Moates’s lawsuit asserted various claims premised on an alleged fail-

 ure to accommodate his disabilities. LSC entered into a settlement agreement with Moates

 to resolve the lawsuit. Based on the settlement agreement, LSC and Moates filed a Joint

 Stipulation of Dismissal with Prejudice on August 17, 2021. Dkt. 4. The Court entered a



 1 Moates is also before the Court in an unrelated matter (Michael Moates, DC Chronicle, and DC
 Chronicle Limited v. Facebook, Inc. and AT&T, Inc., Civ. A. No. 4:21-cv-00694-ALM-KPJ). That case
 is a recasting of prior litigation against Facebook, Inc. (Michael Moates v. Facebook Inc., No. 4:20-cv-
 896- ALM-KPJ).



 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 2 of 15 PageID #: 127




 dismissal with prejudice pursuant to FRCP 41(a)(1)(A)(ii) and terminated the case on Au-

 gust 19, 2021. Dkt. 5.

          On August 21, 2021, Moates became unhappy with the grade he received in the final

 course in which he was enrolled. He then refused to comply with the terms of the settle-

 ment agreement, which required the execution of a supplemental release at the conclusion

 of that course, no matter the outcome. Thus, Moates changed his mind about the deal to

 which he agreed. He now seeks to “set aside” the “judgment” and “invalidate” the settle-

 ment agreement. But he has no basis for doing so.

          A plaintiff cannot file a motion to set aside judgment “for the purpose of relieving

 [himself] from free, calculated, and deliberate choices he has made.” In re Pettle, 410 F.3d

 189, 192 (5th Cir. 2002). No more so is it the role of the courts “to protect parties from their

 own agreements.” El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389 S.W.3d 802, 810–

 11 (Tex. 2012).

          Moates’s Motion should be denied because:

               (1) This case was properly dismissed with prejudice following LSC’s and
                   Moates’s agreement to dismiss and the filing of a joint stipulation under Rule
                   41(a)(1);

               (2) The settlement agreement is not properly before the Court, but, even if it
                   were, Moates has identified no grounds to find it invalid; and

               (3) Moates cannot satisfy his burden under Rule 60(b) to set aside the judgment.

                                     II.    Background

          On July 29, 2021, Moates filed his Original Petition in the 362nd District Court of

 Denton County, Texas, Cause No. 21-6417-362, claiming that LSC failed to accommodate

 his disabilities. Dkt. 1, Exhibit B. Moates subsequently filed an Amended Petition that as-

 serted claims under the ADA, Section 504 of the Rehabilitation Act, and the Family Educa-

 tional and Privacy Rights Act (28 U.S.C. § 1232), as well as violation of the Texas Constitu-


                                                  2
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 3 of 15 PageID #: 128




 tion, Texas Deceptive Trade Practices Act, and for Intentional Infliction of Emotional Dis-

 tress. Dkt. 1, Exhibit C.

          On August 10, 2021, LSC timely removed Moates’s lawsuit to this Court. See Dkt. 1.

 Soon thereafter, Moates and LSC agreed to resolve all claims through a settlement agree-

 ment titled the Confidential Release Agreement (the “Agreement”). LSC delivered a draft of

 the Agreement to Moates on August 12 at 1:45 p.m. See Exhibit 12 Moates negotiated the

 terms of the Agreement and suggested revisions that went into it. See Exhibit 2. LSC deliv-

 ered a revised agreement to Moates on August 13, 2021. Exhibit 3.

          Moates executed the Agreement on August 13, 2021, and LSC executed on August

 18, 2021. A true and correct copy of the Agreement is attached as Exhibit A.

          On August 17, 2021 at 1:58 p.m., Moates sent counsel for LSC an email stating:




 Exhibit 4.

          Less than two hours later, counsel for LSC responded at 3:30 p.m., confirming that

 signature is pending and stating, “I will get the documents on file.” See Exhibit 5.




 2Attached as Exhibit B is the Declaration of Stephen J. Quezada, counsel for LSC, authenticating all
 exhibits.


                                                  3
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 4 of 15 PageID #: 129




          Later the same day, on August 17, 2021, LSC filed the Joint Stipulation of Dismissal

 with Prejudice (the “Stipulation”) pursuant to Federal Rule of Civil Procedure 41(a). See

 Dkt. 4. After filing the Stipulation, counsel for LSC emailed and physically mailed a copy to

 Moates. See Exhibits 6 and 7. Moreover, Moates received a copy of the filing via the ECF

 system. Exhibit 8. Indeed, Moates responded to the email from counsel for LSC in which

 the filed Stipulation of dismissal was sent to him. See Exhibit 9. He made no objection to

 the filing of the Stipulation. See id.

          On August 19, 2021, the Court dismissed the case with prejudice. See Dkt. 5. Notice

 of this entry was also sent via the ECF system.

          On August 26, 2021, after Moates was not pleased with a course outcome and Lone

 Star College would not bargain that outcome, Moates sent counsel for LSC an email in

 which he (a) stated for the first time that he did not consent to the Stipulation, (b) accused

 counsel of forgery, and (c) alerted LSC to his plan to file his Motion. See Exhibits 10 and 11.

 Moates filed the Motion that same day. Dkt. 7. LSC now responds.

                                  III.    Legal Standards

          A. Federal Rule of Civil Procedure 41(a).

          Under Federal Rule of Civil Procedure 41(a), filing a voluntary dismissal of an action

 signed by all parties who have appeared results in automatic dismissal of the suit “without

 a court order.” FED. R. CIV. P. 41(a)(1)(A)(ii). “After a dismissal the action is no longer pend-

 ing in the court and no further proceedings in the action are proper.” Long v. Bd. of Pardons

 & Paroles of Tex., 725 F.2d 306, 307 (5th Cir. 1984); U.S. v. One Lot or Parcel of Land, Be-

 ing 5.994 Acres Out of and a part of James McCauley Survey, A-197, Situated in County of

 San Augustine, Tex., 758 F. Supp. 1158, 1159 (E.D. Tex. 1991) (finding that the court

 lacked jurisdiction following motion filed pursuant to Rule 41(a)(1)). “It is not error for a



                                                4
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 5 of 15 PageID #: 130




 district court to refuse to reactivate a finally dismissed former action.” Perkins v. Johnson,

 118 F. App’x 824, 825 (5th Cir. 2004).

          B. Federal Rule of Civil Procedure 60(b).

          Where plaintiffs submit motions to the court requesting that a judgment be set

 aside, courts treat these motions as motions under Federal Rule of Civil Procedure 60(b).

 See, e.g., Evenson v. Sprint/United Mgmt. Co., 2011 WL 3702627, at *4 (N.D. Tex. Aug. 23,

 2011); see also Yesh Music v. Lakewood Church, 727 F.3d 356, 360 (5th Cir. 2013) (analyz-

 ing what constitutes a “judgment” and holding that dismissals without prejudice under

 Rule 41(a)(1) constitute judgments for purposes of a Rule 60(b) motion).

          Under Rule 60(b), a district court can grant relief from a final judgment for (1) mis-

 take, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud,

 misrepresentation, or other misconduct of an adverse party; (4) a void judgment; or (5) a

 judgment that has been reversed or otherwise vacated. FED. R. CIV. P. 60(b)(1)–(5). The

 court can also set aside a judgment for “any other reason that justifies relief,” FED. R. CIV.

 P. 60(b)(6), however, this provision applies “only if extraordinary circumstances are pre-

 sent.” Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002). The burden to establish that ex-

 traordinary circumstances exist pursuant to Rule 60(b) is on the movant. Evenson, 2011

 WL 3702627, at *4. Moates has not done so here.

                                       IV.    Analysis

          Moates’s Motion should be denied because:

               (1) This case was properly dismissed with prejudice following LSC’s and
                   Moates’s agreement to dismiss and the filing of a joint stipulation under Rule
                   41(a)(1)(A);

               (2) The settlement agreement is not properly before the Court, but, even if it
                   were, Moates has identified no grounds to find it invalid; and


               (3) Moates cannot satisfy his burden under Rule 60(b) to set aside the judgment.

                                                  5
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 6 of 15 PageID #: 131




          A. This case was properly dismissed with prejudice by stipulation pursuant to Rule
             41(a)(1)(A).

          In a voluntary dismissal, once requirements of Rule 41(a)(1)(A) are satisfied, the

 Court’s jurisdiction is terminated. FED. R. CIV. P. 41. Those requirements are: (1) that a

 plaintiff file a notice of dismissal before the opposing party served with an answer or a mo-

 tion for summary judgment or (2) a stipulation of dismissal signed by all parties who have

 appeared. Id. When Moates and LSC filed the Stipulation, every requirement of Rule

 41(a)(1)(A) was satisfied:

                   The only parties who had appeared in this case, either in the federal district
                    court or state court prior to removal, were Moates and LSC. See Dkt. 1.

                   Moates and LSC both signed and agreed to the Stipulation. See Dkt. 4.

          Notwithstanding the Court’s Notice entered on August 19, 2021, the Stipulation was

 effective immediately upon filing on August 17, 2021. Dkt. 4; FED. R. CIV. P. 41(a)(1)(A);

 SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 461, 463 (5th Cir. 2010) (stating, “Because

 filing a voluntary stipulation of dismissal under Rule 41(a)(1)(A)(ii) is effective immediate-

 ly, any action by the district court after the filing of such a stipulation can have no force or

 effect because the matter has already been dismissed by the parties themselves without any

 court action. Any dismissal order entered by a district court after the filing of a voluntary

 dismissal is superfluous.”). Dismissal was proper and final because each element of Rule

 41(a)(1) was satisfied.

                    1. Moates’s allegations that he did not agree to the Stipulation are baseless.

          Moates alleges that LSC did not have his consent to file the Stipulation on August

 17, 2021. Dkt. 7 at 1. Specifically, Moates argues that his use of the word “pending” did not

 authorize LSC to sign and file on his behalf. But that post hoc contention doesn’t hold wa-

 ter.



                                                   6
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 7 of 15 PageID #: 132




          Moates gave explicit instructions that the Stipulation could be filed “with [Moates’s]

 electronic signature on [Moates’s] behalf pending the final signature.” Exhibit 4. Moates’s

 instructions were confirmed with Moates prior to filing the Stipulation (Exhibit 5). The

 Stipulation was filed with Moates’s consent. LSC’s, and Moates’s, actions are consistent

 with the ordinary meaning of “pending” and his unequivocal statement about filing the

 Stipulation, and the conduct of the parties before and after the filing of the Stipulation.

          Pending means “during,” “while awaiting,” “not yet decided,” or “imminent, impend-

 ing.”3 LSC understood Moates’s statement in accordance with plain meaning: the Stipula-

 tion could be signed on Moates’s behalf “while awaiting” the final signature. As such, LSC

 gave Moates notice of its understanding of the statement by telling him that LSC would

 “get the documents on file,” (Exhibit 5) and followed through by filing the Stipulation. LSC

 provided Moates notice at each step (e.g., via email, physical mail, and the ECF system).

 Exhibits 5–8. Moates did not raise any contemporaneous objection, question, or challenge at

 the time the Stipulation was filed and when he received notice—three times—of the filing.

          To the extent that Moates intended the phrase “pending the final signature” in his

 August 17 email to mean “after the final signature,” LSC had no notice that Moates intend-

 ed the phrase to have some ulterior meaning and that LSC was to wait. The parties had al-

 ready agreed to the Agreement, Moates had already signed the Agreement, Moates gave

 permission to file pending LSC’s signature, LSC informed Moates both that it would file the

 Stipulation, and LSC informed Moates that it had filed the Stipulation. See Exhibits A, 5–

 8. Moreover, Moates gave no notice of his abnormal usage when he authorized filing and got

 notice of the filing. Regardless, Moates agreed to release of all claims against LSC when he



 3“Pending,” Merriam-Webster Dictionary, https://www.merriam=webster.com/dictionary/pending
 (Accessed Sept. 7, 2021).


                                                7
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 8 of 15 PageID #: 133




 executed the Agreement. Exhibit A. Accordingly, dismissal was proper and occurred as a

 matter of law on August 17, 2021. FED. R. CIV. P. 41(a)(1)(A).

                    2. Dismissal was proper under the Agreement.

          There was never an obligation that the Stipulation would be filed only after LSC

 signed the Agreement. The Agreement states: “Within two (2) business day [sic] from the

 date this Agreement is signed and returned to counsel for LSC, Student and LSC shall file

 a stipulation of dismissal with prejudice dismissing the Lawsuit in its entirety and as to all

 parties with prejudice.” Exhibit A at ¶1. Moates returned the Agreement signed by him on

 August 13, 2021. LSC, or Moates, was therefore able to file the Stipulation at the time it

 did.

          B. Motions to set aside a judgment cannot provide relief from a settlement agree-
             ment.

          Before addressing the requirements of Rule 60(b), it is important to distinguish be-

 tween the Agreement and the Stipulation. While Moates’s arguments conflate the two, they

 are not the same. This section (B) addresses Moates arguments regarding the Agreement.

 The next section (C) addresses the Stipulation.

          As a threshold matter, this Court has not entered any order considering or approv-

 ing the Agreement. See Dkt. 5. Nevertheless, Moates purports to seek a reversal of the

 “judgment” because of his concerns regarding the terms of the Agreement negotiated by

 him and to which he agreed. See generally Dkt. 7. What Moates actually seeks is simply

 relief from the Agreement. Id. Rule 60 cannot provide that relief.

          “Rule 60(b) does not provide relief from a settlement agreement.” Evenson, 2011 WL

 3702627, at *5 (citing Tsironis v. Bismark Hotel, 74 F.3d 1242, at *2 (7th Cir. 1996) (table

 decision)); see also Natural State Resorts, Inc. v. DKE Ent., Inc., 2002 WL 384465, at *4

 (N.D. Tex. Mar. 7, 2002).

                                                8
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 9 of 15 PageID #: 134




                    In Tsironis the court noted that the plaintiff's request for relief
                    under Rule 60(b) was based on the belief that, because the set-
                    tlement agreement was allegedly void, the judgment was also
                    void. Id. The court noted that it is a “rather odd proposition
                    that the settlement agreement and the judgment are somehow
                    proxies for each other[ ]” because a settlement agreement is not
                    an order of the court but a contract between the parties. Id.
                    “The court's order dismissing the case was based on the parties'
                    stipulation of dismissal[.]” Id. The court also stated that the
                    low value of a settlement does not indicate a lack of due pro-
                    cess, and that the plaintiff's lack of understanding regarding
                    the settlement agreement is irrelevant. Id. at *3.

 Evenson, 2011 WL 3702627, at *5 (internal citations omitted).

           As was the case in Evenson, Moates is unhappy with the deal he struck and now

 seeks reversal of the dismissal on a variety of theories about the validity and enforceability

 of the Agreement. See generally Dkt. 7. For instance, Moates alleges he entered the Agree-

 ment due to coercion (Dkt. 7 at 1), upon reliance of fraudulent misrepresentations (Dkt. 7 at

 2), breach of contract/fraudulent misrepresentation (Dkt. 7 at 3), and that the Agreement is

 ambiguous or confusing (Dkt. 7 at 3). None of these allegations attack the dismissal. They

 all attack the enforceability of the Agreement. Whether the Agreement is enforceable is not

 a question the Court can or should answer because judgment has been entered upon con-

 sideration of the Stipulation, to which the Agreement was not attached or otherwise filed.

           Even if the question of the validity of the Agreement were before the Court, there

 would be no grounds to disturb it. Moates does not establish the type of fraud or duress that

 would permit the Court to set aside the Agreement. “[A]bsent a showing of fraud or duress,

 parties are bound by the agreements that they sign, without regard to whether they regret

 their decisions after the fact.”4 Evenson, 2011 WL 3702627, at *6 (quoting Duma v. Unum

 Provident, 770 F. Supp. 2d 308, 313 (D.D.C. 2011)). Duress is “any wrongful threat of one

 person by words or other conduct that induces another to enter a transaction under the in-

 4   The lack of fraud and duress in the Stipulation is discussed in greater detail below.


                                                      9
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 10 of 15 PageID #: 135




 fluence of such fear as precludes him from exercising free will and judgment.” Duma, 770 F.

 Supp. 2d at 313–14 (cleaned up); see also Jordan v. Verizon Corp., 2007 WL 4591924, at *12

 (S.D.N.Y. Dec. 27, 2007).

          As to duress, Moates alleges no fear which rendered him incapable of exercising free

 will. Rather, Moates’s allegations appear to address alleged fraud. For example, Moates al-

 leges that he did not have adequate time to read the agreement, see Dkt. 7 at 6, or that

 there were misrepresentations. See id. at 2, 3. However, the alleged fraudulent misrepre-

 sentations and acts do not establish that Moates was incapable of or prevented from review-

 ing written Agreement. See generally Dkt. 7. As another example, Moates identifies confu-

 sion regarding whom to provide service of his original suit to as a grounds for misrepresen-

 tation. See Dkt. 7 at 3. This “misrepresentation” is not relevant to the terms of the Agree-

 ment he ultimately entered after suit was filed and the suit was removed to this Court.

 Moates also alleges that there was a misrepresentation regarding how long Moates would

 have to review the Agreement. Id. However, the Agreement directly contradicts Moates’s

 allegations:

                   Moates acknowledged “he has thoroughly and carefully read this [] Agree-
                    ment in its entirety, had the opportunity to review this [] Agreement with an
                    attorney if he so chooses, had reasonable and adequate time to consider its
                    terms, is informed and understands the meaning and effect of this [] Agree-
                    ment, and without reliance of any representation made by LSC or Released
                    Parties, except with regard to those promise made in this []Release.” Exhibit
                    A at 11, ¶ 12.

                   The Agreement “is the entire agreement between the parties and no repre-
                    sentation, warranties, or other statements or promises have been made by
                    any party in connection with this [] Agreement.” Exhibit A at 11, ¶ 16.

                   Moates executed the Agreement “relying upon his own judgment (and the ad-
                    vice of counsel, if any), and … is not relying upon any promise, statement,
                    representation or agreement of any agent of LSC[.]”. Exhibit A at 11, ¶ 16.

          Additionally, to the extent Moates argues that he was surprised by or fooled into

 misunderstanding terms of the Agreement, “as Texas courts have repeatedly held, a party

                                                  10
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 11 of 15 PageID #: 136




 to a written contract cannot justifiably rely on oral misrepresentations regarding the con-

 tract’s unambiguous terms.” Nat’l Prop. Holdings, L.P. v. Westeergren, 453 S.W.3d 419, 424

 (Tex. 2014). “In an arm’s-length transaction the defrauded party must exercise ordinary

 care for the protection of his own interests. A failure to exercise reasonable diligence is not

 excused by mere confidence in the honesty and integrity of the other party.” Id. (quoting

 Thigpen v. Lock, 363 S.W.2d 247, 251 (Tex. 1962) (cleaned up)). “Instead of excusing a par-

 ty’s failure to read a contract when the party has an opportunity to do so, the law presumes

 that the party knows and accepts the contract terms.” Id.

          Moates had the opportunity to read the Agreement as he had a copy of the Agree-

 ment for the day prior to signing. Compare Exhibit A and Exhibit 1. Indeed, Moates negoti-

 ated the language of the Agreement. Id. Thus, Moates had an opportunity to exercise, and

 represented that he had exercised, ordinary care by reviewing the Agreement and deter-

 mining for himself whether any alleged statements about the Agreement were accurate. As

 such, there are no grounds for finding the Agreement void under either a theory of fraud or

 duress. In any event, Rule 60(b) does not provide for such relief.

          C. Moates has not established any grounds to set aside a judgment under Federal
             Rule of Civil Procedure 60(b).

          Moates argues that the judgment should be set aside because: (a) LSC filed the stip-

 ulation of dismissal “despite [Moates] not consenting”; (b) documents were not properly

 served; (c) the settlement agreement is allegedly void; and (d) on account of alleged “degrad-

 ing and abusive comments/actions.” Liberally construing Moates’s statements, each of these

 allegations likely fall within Rule 60(b)(3). Out of an abundance of caution, however, LSC

 briefs sub-sections (4) and (6) as well.




                                               11
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 12 of 15 PageID #: 137




                    1. Under Rule 60(b)(3), there has been no fraud, misrepresentation, or mis-
                       conduct which warrant setting aside the judgment.

          Rule 60(b)(3) allows a party to seek relief from a judgment that was obtained by

 fraud, misrepresentation, or other misconduct of an adverse party. The burden of proof of

 establishing fraud is on the moving party and that fraud must be established by clear and

 convincing evidence. See Diaz v. Methodist Hosp., 46 F.3d 492, 496 (5th Cir. 1995); see also

 Natural State Resorts, 2002 WL 384465, at *5 (holding that movant failed to provide any

 evidence that settlement was entered without movant’s knowledge or authority). The fraud

 or misconduct must show that the moving party was prevented from being able to fully and

 fairly present the case to the court. Knighton v. Univ. of Tex. at Arlington, 2021 WL

 2342988, at *1 (N.D. Tex. May 24, 2021) (slip op).

          As addressed above, several of Moates’s grounds for alleging fraud, misrepresenta-

 tion, or misconduct, even were they to be accepted as true, which they are not, do not war-

 rant reversal of the judgment. For instance, Moates consented to the Stipulation following

 his execution of the Agreement. See Exhibit 4. Moates had notice that the Stipulation

 would be, and that is was, filed. Id.; Exhibits 5–8 . Moates never raised any objection until

 after he did not like his final grade.

          Moates also argues that the judgment should be set aside because documents were

 not properly served and because of “degrading and abusive comments/actions” by LSC’s

 counsel. However, neither of these arguments establishes that Moates was unable to pre-

 sent his case to the Court. Rather, Moates’s case was fully and fairly presented to the Court

 when he agreed to the Stipulation and no further issues remained for the Court to adjudi-

 cate.5


          For example, Plaintiff’s service email is a red herring. Plaintiff argues that he “has not
          5

 agreed to receive documents via email. He has only agreed to communicate with the parties via
 email.” Dkt. 7 at 6. Plaintiff has never communicated the difference between his willingness to

                                                 12
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 13 of 15 PageID #: 138




          There is no evidence of fraud, misrepresentation, or misconduct. Rather, the facts

 show that LSC provided Moates notice of the terms of the Agreement and of filing the Stip-

 ulation.

                    2. Under Rule 60(b)(4), the judgment is not void.

          While under Rule 60(b)(4), a judgment can be set aside if it is void, Moates does not

 allege that the dismissal in this case was void. “[R]elief from judgment is available if the

 district court lacked subject matter jurisdiction, or if the court acted in a manner incon-

 sistent with due process of law.” Salazar v. Owens-Ill. Salary Emp. Welfare Benefits Plan,

 2010 WL 454900, at *1 (N.D. Tex. January 26, 2010) rec. adopted (N.D. Tex. Feb. 10, 2010).

          The Court acted consistently with its authority and due process. This matter was

 properly and timely removed to federal jurisdiction because this Court has original jurisdic-

 tion over federal claims under 28 U.S.C. § 1331 and supplemental jurisdiction under 28

 U.S.C. § 1367. See Dkt. 1. As addressed above, no court order was necessary to effectuate

 dismissal due to the voluntary filing of the Stipulation by agreement of all parties who had

 appeared. FED. R. CIV. P. 41(a)(1)(A). As such, Rule 60(b)(4) did not apply.

                    3. Under Rule 60(b)(6), there are not grounds for extraordinary relief.

          Rule 60(b)(6) provides that “the court may relieve a party . . . from a final judgment .

 . . [for] any other reason that justifies relief.” This subsection “is a catch-all provision”


 “communicate” via email and willingness to “receive documents.” To the contrary, Plaintiff has re-
 ceived, signed, and returned documents via email consistently throughout this case. See, e.g., Plain-
 tiff’s Exhibits A, B, F, I; LSC Exhibits 1–6, 8, 9. Plaintiff has received each communication and can-
 not assert that he was precluded from presenting arguments to the Court for lack of paper copy. It
 also doesn’t matter—Moates received service by ECF via email.
          Likewise, the allegation of “degrading and abusive comments/actions” that Plaintiff argues
 warrant setting aside the judgment are just an attention-grabber. The only allegation of “personal
 degrading attacks” involve the single email stating that the Plaintiff “must be consulting with Rudy
 Giuliani or Sidney Powell” after Moates represented that he had been told that LSC and its counsel
 had engaged in criminal conduct. See Dkt. 7 at 6. Even if Plaintiff found this comment degrading,
 Plaintiff cannot present evidence that this email prevented Plaintiff from presenting his case to the
 Court because the email Plaintiff complains of was sent 9 days after the Stipulation was filed. Com-
 pare Dkt. 4; Plaintiff’s Exhibit L.

                                                  13
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 14 of 15 PageID #: 139




 meant to provide relief “only if extraordinary circumstances are present.” Hess v. Cockrell,

 281 F.3d 212, 215–16 (5th Cir. 2002) (cleaned up).

          Parties are not entitled to relitigate their claims through a Rule 60(b)(6) motion.

 Evenson, 2011 WL 3702627, at *5. Even when liberally construed in light of Moates’s pro se

 status, merely recounting an unfortunate course of events or airing of grievances does not

 constitute the type of “extraordinary” event requiring relief. See Salazar, 2010 WL 454900,

 at *1. There are no “extraordinary” circumstances identified in Moates’s Motion or other-

 wise.

                                      V.   Conclusion

          Moates and LSC reached a settlement in this case, memorialized in the Agreement

 and the Stipulation. After Moates executed the Agreement and gave LSC permission to file

 the Stipulation, LSC notified this court of Moates’s dismissal. The Court properly granted

 entered a Notice of the dismissal of this case pursuant to Stipulation.

          For all these reasons, LSC requests the Court enter an order: (1) denying Moates’s

 Motion and all relief requested by him, and (2) granting LSC any and all relief to which it

 may entitled, at law or in equity.




                                               14
 4834-7885-9257.1
Case 4:21-cv-00631-SDJ-KPJ Document 8 Filed 09/10/21 Page 15 of 15 PageID #: 140




                                                  Respectfully submitted,
                                                  Gray Reed & McGraw LLP

                                                   /s/ Stephen J. Quezada
                                                  Stephen J. Quezada
                                                  Texas Bar No. 24076195
                                                  Fed. I.D. No.: 1348753
                                                  1300 Post Oak Blvd., Suite 2000
                                                  Houston, Texas 77056
                                                  Phone: 713-986-7215
                                                  Fax: 713-730-5985
                                                  squezada@grayreed.com

                                                  Attorney-In-Charge for Defendant
                                                  Lone Star College System

 Of Counsel for Defendant
 Lone Star College System:

 Jacob A. Lewis
 Texas Bar No. 24087924
 Fed. I.D. No. 2888141
 Gray Reed & McGraw LLP
 4600 Thanksgiving Tower
 1601 Elm Street, Suite 4600
 Dallas, Texas 75201
 Phone 214-954-4135
 Fax: 214-953-1332
 jlewis@grayreed.com


                                    Certificate of Service

        I hereby certify that on September 10, 2021, the foregoing paper was served on
 Plaintiff Michael Moates via email and certified mail, return receipt requested, as follows:

          Michael Moates
          2700 Colorado Boulevard #1526
          Denton, TX 76210
          michaelsmoates@gmail.com

                                                   /s/ Stephen J. Quezada
                                                  Stephen J. Quezada




                                             15
 4834-7885-9257.1
